Case: 12-51029       Document: 00512279790         Page: 1     Date Filed: 06/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2013
                                     No. 12-51029
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDUARDO LUNA-MORALES, also known as Eduardo Rico-Luna, also known
as Eduardo Luna,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1435-1


Before REAVLEY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Eduardo Luna-Morales appeals the 24-month sentence imposed after he
pleaded guilty to illegally reentering the United States after deportation. He
contends that the sentence is greater than necessary to satisfy the sentencing
factors of 18 U.S.C. § 3553(a), partly because the Sentencing Guidelines for
illegal reentry are not empirically based and partly because the district court




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51029     Document: 00512279790      Page: 2    Date Filed: 06/19/2013

                                  No. 12-51029

gave inadequate consideration to his personal circumstances and motive for
reentry.
      The sentence is reviewed for reasonableness under an abuse-of-discretion
standard. See Gall v. United States, 552 U.S. 38, 46 (2007); Rita v. United
States, 551 U.S. 338, 351 (2007). Because the guidelines range was properly
calculated, Luna-Morales’s sentence at the bottom of that range is presumed
reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Luna-Morales essentially asks us to substitute his assessment of the
relevant sentencing factors for the district court’s well-reasoned assessment,
which is contrary to the deferential review dictated by Gall and Rita. Luna-
Morales concedes that his challenge to Guideline § 2L1.2 as lacking an empirical
basis is foreclosed by our precedent; he presents this issue only to preserve it for
possible further review. The judgment of the district court is AFFIRMED.




                                         2